Title: From Ward Nicholas Boylston to John Quincy Adams, 4 October 1825
From: Boylston, Ward Nicholas
To: Adams, John Quincy


				
					My ever Dear Friend
					Princeton Octr. 4th 1825
				
				You can hardly conceive the dissappointment and regret I felt from the Information I rec’d from my beloved Friend your Father of the 22d Ultimo, that he had no expectation of your being able to leave Washington this season,—two days after my despondency was dispel’d by the Public prints announcing your arrival at Philadelphia on your route to Quincy, in this however there was great alloy at hearing my Dear Mrs Adams was so much Indisposed as to be obliged to call in Medical aid, and you was obliged to leave her there  under the care of her Physicians. a Letter of the 29th from Mr G W A has releived that on  anxiety by assureing me that she was so far convalescent as to be able to continue her journey and was expected, under the escort of his Brother Mr J A in a few days—I most ardently wish it was in my power to leave this place to meet there, but my days are mearly spent & with its concometant Infirmities will not permit me to make any sudden movement, I have only to dwell for the present on the Solitary hope that you & Mrs Adams & your Sons may be able to Indulge us with a visit here on your return to Washington. There shall be no difficulties in the way to obstruct your Conveyance to any point you may direct your Route to that place, my carriage for yourselves and attendant traveling Waggon to convey your Baggage &c shall be at your disposal, if it be possible for you to make this Deviation from your direct Course, which at most cant exceed two days journey—I wish you could grant me this favour, as perhaps at my age I have less expectation of ever enjoying the Happiness that both Mrs Bolyston & myself crave of your indulgence—I wish also I could be favor’d with a line to say on what day we may expect the pleasure of seeing you—A Letter I rec’d yesterday from Mr I P Davis inform’d me he had had an opportunity of seeing you at Mr Quincys in company with Mr Stuart, & that you had consented to set to  him for your full Length portrait four days this week, for which you cannot conceave half the pleasure it convey’d to me, or the obligations I owe you for this condescension to my long and fervent pititions for this object of my wishes, and do hope that Mr S will go on with diligent and unremitting labour to finish it before the end of the year—I shall Lament him as the evil spirit did Saul, and employ the energies of Mr I P Davis who has great influence with him to get it out of his hands into mine with as few past offs as possible—In the future disposition of it with that of my beloved Friend your Fathers, I shall consult you if I live to see Yours compleatedInclosed is an English News paper, I found among others sent me, which perhaps has not fallen under your reading, containing your own & General Jackson’s characters contrasted, by the British Editors on the arrival of the news of your Election to the Presidency—I beg you to assure your Dr. Father that I will answer his kind Letter by next post, also will reply to Mr G W A’s at same timeWith the anxious hope of soon seeing you & Mrs Adams with Mr J Adams & likewise  Mr G W A if his Bussiness will allow him to make the excursion, also Mr C A, if he is with you—In the Interim Mrs Boylston requests her respectfull & kindest remembrances to you and unites with me in the most affectionate regards to Mrs Adams, also to the Ex President and the junior branches of your family—With our respects to Judge & Mrs Adams & family / I am / my ever kind Friend /  your ever obliged and / affectionate relative
				
					Ward Nichs Bolyston
				
				
			